Case: 08-10809 Document: 00511320536 Page: 1 Date Filed: 12/14/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 14, 2010
                                     No. 08-10809
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

EDD C DOUGLAS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:92-CR-141-1


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Edd C. Douglas, federal prisoner # 23799-077, appeals the district court’s
denial of his motions pursuant to 18 U.S.C. § 3582(c)(2) for a reduction of his
sentence for drug trafficking conspiracy, possession with intent to manufacture
and distribute cocaine, money laundering, possession with intent to manufacture
and distribute cocaine base, possession with intent to distribute and distribution
of cocaine base, maintaining a place to manufacture and distribute a controlled
substance, and being a felon in possession of a firearm. However, Douglas died

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-10809 Document: 00511320536 Page: 2 Date Filed: 12/14/2010

                               No. 08-10809

during the pendency of this appeal. Accordingly, his appeal is dismissed as
moot.
        DISMISSED.




                                     2